Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendments
Applicant's preliminary submission dated 1/14/20 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over RASMUSSEN (US 2008/0119288) in view of SLOAN (US 7213941). 
Regarding claim 1, RASMUSSEN discloses a game device (FIG.s 1-6) including a housing (see 14 FIG. 5a), comprising: a tubular member (such as 42 FIG.s 5a and 5b) light-transmitting property; and a light source (40 FIG.s 5a and 5b) disposed in the tubular member.  
RASMUSSEN does not explicitly disclose the tubular member having flexibility.
SLAON (FIG.s 1-31) teaches a tubular member (12 FIG.s 1-31) having flexibility and light-transmitting property; and a light source (see 14 and 15 FIG. 2) disposed in the tubular member.  
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ a flexible tubular lighting housing assembly and its associated structures, such as taught by SLOAN, with the illuminated 
Regarding claim 2, SLOAN further teaches an installation member (see 90 and 110 FIG.s 6 and 8) on which the tubular member is installed is provided on a housing (in its application as above).  
The motivation to combine is same as in claim 1 above. 
Regarding claim 3, SLAON further teaches an installation protrusion (see 94, 96 and 114, 116 FIG.s 6 and 8) is provided on the installation member, and an attachment portion for installing the tubular member on the installation member is configured by a groove (see 30 and 32 in FIG. 2) having the same shape as a cross-sectional shape of the installation protrusion.  
The motivation to combine is same as in claim 1 above. 
Regarding claim 4, SLOAN further teaches the light source is provided on a bendable substrate (evident of FIG.s 28 and 29).  
The motivation to combine is same as in claim 1 above. 
Regarding claim 5, SLOAN further teaches a receiving hole (see 16 FIG. 2) which receives the substrate and the light source is formed in the tubular member; and the receiving hole has a width that is narrower in a thickness direction of the substrate (structurally evident in FIG. 2).  
The motivation to combine is same as in claim 1 above. 
Regarding claim 6, although the above prior art does not explicitly show the installation member being transparent, absent persuasive evidence in the claims that the claimed configuration is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick the material for 
Regarding claim 7, RASMUSSEN further discloses a translucent (such as 30 FIG. 5b) or opaque cover member which covers the tubular member.  
Regarding claim 8, SLOAN further teaches the tubular member is a silicone (see col. 5 line 59 to col. 6 line 2) tube and contains a light diffusing material (see col. 5 line 8-35).
The motivation to combine is same as in claim 1 above. 
Conclusion
Please note the following prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
LEE (US 9997010), MELNICK (US 2015/0141113), WU (US 2004/0001335), HOLST (US 7506463), WYNNE (US 6676284), CARLSON (US 2004/0203493).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875